Case 9:20-cv-81899-DMM Document 9 Entered on FLSD Docket 12/28/2020 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-81899-CV-MIDDLEBROOKS/Brannon

  RAMONA FOBBS,

                 Plaintiff,

  v.

  ALCOHOL, TOBACCO, FIREARM (ATF)
  SHERIFF AND WEST PALM BEACH,

              Defendant.
  _____________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE comes before the Court upon the Parties’ Joint Stipulation for Dismissal

  (“Stipulation”) (DE 8), filed on December 23, 2020. The Court congratulates the Parties on their

  amicable resolution of this matter and notes that pursuant to Anago Franchising, Inc. v. Shaz, LLC,

  677 F.3d 1272 (11th Cir. 2012), the Parties’ Stipulation is self-executing and no order of the Court

  is required to dismiss this action. Accordingly, it is hereby

         ORDERED and ADJUDGED that

         (1) The above-styled action is DISMISSED.

         (2) The Clerk of Court shall CLOSE this CASE and DENY all pending motions AS

               MOOT.

         SIGNED in Chambers in West Palm Beach, Florida, this 28th day of December, 2020.




                                                                  Donald M. Middlebrooks
                                                                  United States District Judge


  Copies to:     Counsel of Record
